Order entered April 30, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-14-01151-CV

                           AXCESS INTERNATIONAL, INC., Appellant

                                                V.

                                 BAKER BOTTS, L.L.P., Appellee

                           On Appeal from the County Court at Law No. 5
                                       Dallas County, Texas
                               Trial Court Cause No. CC-13-01301-E

                                            ORDER
       By order entered April 8, 2015, we directed Vikki L. Ogden, Official Court Reporter for

County Court at Law No.5, to file, no later than April 20, 2015, a supplemental reporter’s record

containing certain video deposition testimony admitted at trial but omitted from the reporter’s

record. To date, however, the record has not been filed. Accordingly, we again ORDER Ms.

Ogden to file a supplemental reporter’s record containing the video testimony as reflected in the

parties’ April 2, 2015 joint stipulation, a copy of which is attached. The record shall be filed no

later than May 6, 2015.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Ogden and

counsel for the parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE